    Case 3:17-cv-00728-D Document 119 Filed 10/07/19        Page 1 of 2 PageID 9956



                  IN THE UNITED STATES COURT
              FOR THE NORTHERN DISTRICT OF TEXAS
                        DALLAS DIVISION


THOMAS BUCHANAN, on behalf of
himself and all others similarly situated,

                 Plaintiff,
                                                   Case No. 3:17-cv-00728-D
                     v.

SIRIUS XM Radio, Inc.,

                Defendant.




                  NOTICE OF WITHDRAWAL OF MOTION TO
                    CONDITIONALLY OPT OUT OF CLASS


      Please take notice that on October 7th, 2019, Patrick Maupin sent a letter to the

Settlement Class Administrator requesting exclusion from the Settlement Class. Maupin

respectfully withdraws this pending Motion, as it is now moot.



                                      Respectfully submitted,

                                      /s/ Patrick Maupin
                                      Patrick Maupin
                                      Pro Se
                                      2206 Southern Oaks Drive
                                      Austin, Texas 78745
                                      (512) 743-8620
                                      pmaupin@gmail.com

                                                   Notice of withdrawal of motion Page 1 of 2.
    Case 3:17-cv-00728-D Document 119 Filed 10/07/19          Page 2 of 2 PageID 9957




                             CERTIFICATE OF SERVICE

      I hereby certify that on this 7th day of October, 2019, I electronically filed a true

and correct copy of the above notice with the Clerk of the Court by using the CM/ECF

system, which will send notification of such filing to all counsel of record.


                                       /s/ Patrick Maupin
                                       Patrick Maupin




                                                     Notice of withdrawal of motion Page 2 of 2.
